Mr. Justice Figueras,
after making the foregoing statement of facts, delivered the opinion of the court.
*99Although, this Supreme Court is now a court of appeals, according to the act of the Legislative Assembly approved on March 12, 1903, it must be borne in mind that in section 4 of that act it is provided that in all cases where the law of Civil Procedure speaks of appeals in cassation the same shall be understood as meaning appeals, but that it leaves in force the provision that appeals will lie only from final judgments, or from orders possessing the nature of such, according to articles 1687 and 1688 of the Law of Civil Procedure.
Neither the order of October 23 of the year last past, nor the other order of October 1, concordant therewith, made by the Mayagfiez court, can be considered as final orders for the purposes of an appeal of this character.
Furthermore, Bivera is not a party to the proceeding in which he seeks to prosecute these appeals, and there are other remedies provided for by the Mortgage Law and the Begu-lations for the execution thereof by which he can obtain reparation for any damages which he may have suffered by reason of the summary proceeding.
In consideration of the foregoing the appeal does not lie.
In view of the legal provisions cited herein, this appeal in complaint is hereby dismissed with costs against the appellant, and this decision will be communicated to the District Court of Mayagfiez for the proper purposes.
Chief Justice Quiñones and Justices Hernandez and Mac-Leary concurred.
Mr. Justice Sulzbacher took no part in the decision of this case.